Citation Nr: 1723995	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-22 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand for another VA examination and for VA records is warranted.

In its December 2016 appellate brief, the Veteran's representative requested that the issue be remanded for VA to associate with the claims file audiology records from the Murfreesboro VA hospital.  Records from the Murfreesboro VA facility are already associated with the claims file in the Virtual/Legal Content Manager Document electronic record.  The records reflect that the Veteran underwent an audiology evaluation on January 13, 2011.  Exact audiological results are not associated with the claims file but it was noted that they were essentially unchanged with the exception of some improvement from audiometric testing on March 31, 2008.  

April and May 2011 records reflect that the Veteran had chronic fungal otitis externa secondary to wet ears due to his sweating.  The clinician noted that "possibly an open ear design hearing aid which will allow air to get into his ears rather than in the ear" would be beneficial.  Records note that the Veteran had a fungal infection of the left ear; however, it had cleared by August 2011. 

The most recent VA examination is from February 2012, which is more than five years ago.  The mere passage of time does not render an old examination inadequate.   Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  However, in the present case, the Veteran asserted in his July 2013 VA Form 9 that he "cannot hear anything out of my left ear.  Please reschedule me for another C&P on my left ear."

Based on the foregoing, the Board finds that the Veteran should be afforded another examination.  In addition, VA records from audiology evaluations in March 2008 (Nashville VAMC) and January 2011 (Murfreesboro VAMC) should be associated with the claims file.  Although the records are from prior to the rating period, the history of the Veteran's disability is for consideration.  Thus, VA should associate them with the file.  If the records are in "VistA", they should converted/scanned into VMBS in a readable form.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to associate all outstanding VA and non-VA clinical records for the Veteran's hearing, to include audiology evaluations performed on March 31, 2008 (Nashville VAMC) and January 13, 2011 (Murfreesboro VAMC).  If any hearing evaluation records are in "VistA", they should be converted into hard copy and scanned into VMBS in a readable form.

2.  Schedule the Veteran for a VA examination to determine the extent of his current bilateral hearing loss disability.  

3.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




